DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1 claims 1 - 11.  Claims 12 - 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/2022.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2020/0398385 Alahyari et al. (‘Alahyari hereafter), App 16/444600
U.S. 20050145374 Dussinger et al. (‘Dussinger hereafter), App 11/069260
U.S. 4,602,679 Edelstein et al. (‘Edelstein hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 20 are currently being examined. 
Claims 12 - 20 have been withdrawn.
No Claims have been canceled.
Claim 11 is objected to for allowable subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2020/0398385 Alahyari et al. (‘Alahyari hereafter).

		Regarding Claim[s] 1, ‘Alahyari discloses all the claim limitations including: A method for additively manufacturing a heat pipe (‘Alahyari, Abst, “A method of fabricating an oscillating heat pipe includes building the oscillating heat pipe with a layer-by-layer additive manufacturing process such that the oscillating heat pipe includes a body of solid material, an array of channels, an evaporator portion, and a condenser portion.”), 
the method comprising: 
depositing (‘Alahyari, “body is formed with layer-by-layer additive manufacturing.” Material is deposited layer by layer), 
via a filament delivery device (‘Alahyari, Para 0024, In another non-limiting embodiment, heat pipe #10 can be formed with a polymer material via fused filament fabrication, photopolymerization, or powder sintering.), 
a filament to form a heat pipe preform (‘Alahyari, Abst, The array of channels is formed by cavities in the body as the body is formed with layer-by-layer additive manufacturing, heat pipe preform is formed using a layer by layer additive manufacturing process, Para 0024, “the additive manufacturing process can include binder jet printing, electron beam melting, selective laser sintering, selective laser melting, direct metal laser sintering, powder-fed directed-energy deposition, laser-based wirefeed, and/or other additive manufacturing processes involving metallic material(s).”), 
wherein the filament includes a sacrificial binder (‘Alahyari, Para 0024, Para 0024, “the additive manufacturing process can include binder jet printing, electron beam melting, selective laser sintering, selective laser melting, direct metal laser sintering, powder-fed directed-energy deposition, laser-based wirefeed, and/or other additive manufacturing processes involving metallic material(s).  In another non-limiting embodiment, heat pipe #10 can be formed with a polymer material via fused filament fabrication, photopolymerization, or powder sintering,” Binder material is melted) and a metal or alloy powder  (‘Alahyari,  Para 0024, “In this example, heat pipe #10 is formed by a layer-by-layer additive manufacturing process. In one nonlimiting embodiment, heat pipe #10 can be formed with a metallic material via a directed energy deposition and/or powder bed fusion process.”); and 
sintering the heat pipe preform to form the heat pipe (‘Alahyari, Para 0024, “direct metal laser sintering,”), 
the heat pipe including an outer shell (‘Alahyari, Fig 1A, near #10 (heat pipe)), 
a wicking region (‘Alahyari, Figs 3A & 3B, Para 0033 - 0035 discusses and shows the inner surface, the flow channels of the working fluid and two directions of the fluid. The ribs and helix act as a wicking region), and 
a vapor transport region (‘Alahyari, Para 0027, “The working fluid evaporates at first portion #12 into slugs of vapor that move (due to capillary force and pressure differentials of the fluid) towards second portion #14, which is operating in this example as a condenser of heat pipe #10.”) defined by the metal or alloy (‘Alahyari, Para 0023, “Body 16 is formed at least partially of a highly thermally conductive material such as a metal like titanium or aluminum.”).

Regarding Claim[s] 2, ‘Alahyari discloses all the claim limitations including: wicking portion comprises a plurality of open lumens formed by the sintered metal or alloy powder extending from a hot end to a cold end of the heat pipe (‘Alahyari, Figs 3A & 3B, Para 0033 - 0035 discusses and shows the inner surface, the flow channels, Para 0002, “Heat pipes are passive, two-phase heat transfer devices that can effectively transfer large amounts of thermal energy over large distances, resulting in low thermal resistances.” Para 0023 “Body #16 is formed at least partially of a highly thermally conductive material such as a metal like titanium or aluminum.”), and 
wherein each individual open lumen of the plurality lumens is defined by a cross-section of the deposited filament (‘Alahyari, Para 0024, “and/or other additive manufacturing processes involving metallic material(s). In another non-limiting embodiment, heat pipe #10 can be formed with a polymer material via fused filament fabrication, photopolymerization, or powder sintering.”).

Regarding Claim[s] 3, ‘Alahyari discloses all the claim limitations including: composition of the wicking region varies from a cold end to a hot end of the heat pipe (‘Alahyari, Para 0002 “Heat pipes are passive, two-phase heat transfer devices that can effectively transfer large amounts of thermal energy over large distances, resulting in low thermal resistances. Existing heat pipes consist of channels filled with a
two-phase mixture, which acts as the heat transfer medium or working fluid for the system. Inherently, heat transfer is from hot to cold, the heat pipe has a heat end source and a cooling end).

Regarding Claim[s] 5, ‘Alahyari discloses all the claim limitations including: wicking region define a plurality of grooves extending from a cold end to a hot end of the heat pipe (‘Alahyari, Figs 3A & 3B, Para 0033 - 0035 ribs and helix act are also grooves. Inherently from cold end to hot end.).

Regarding Claim[s] 7, ‘Alahyari discloses all the claim limitations including: wicking portion and outer shell have different compositions  (‘Alahyari, Figs 3A & 3B, Para 0033 - 0035 ribs #32A and helix #32B have a different composition than outer side of the heat-pipe shown in Fig 1A.).

Regarding Claim[s] 9, ‘Alahyari discloses all the claim limitations including: depositing a working fluid within the outer shell (‘Alahyari, Abst,  “The array of channels are disposed in the body and define a continuous loop through which a fluid flows.“).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2020/0398385 Alahyari et al. (‘Alahyari hereafter), and in view of U.S. 20050145374 Dussinger et al. (‘Dussinger hereafter).

Regarding Claim[s] 4 & 6, ‘Alahyari discloses all the claim limitations except is silent regarding: porosity of the wicking region varies from a cold end to a hot end of the heat pipe and wicking portion and outer shell define different porosities.
However, ‘Dussinger does teach a wick made from a porous material. Abst, network of capillary passageways between the particles of the wick. Since the outer surface is nearest to the hot regions of the heat-pipe and cooler regions are towards the inside of the heat-pipe, Abst, teaches a network of capillary passageways between the particles of the wick. Para 0010, teaches a heat pipe vacuum chamber. Fig 1 shows #38 (fin plate). Fin plate #38 is not porous in order for the heat pipe to maintain a vacuum.  Therefore, the wick and the other shell have different porosities.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Alahyari with a porous wick that  varies from cold to hot as taught by ‘Dussinger in order to provide another type of wick  that uses a porous material for the capillary action.

Regarding Claim[s]10, ‘Alahyari discloses all the claim limitations except is silent regarding: wicking portion defines a porosity greater than a porosity of the outer shell.
However, ‘Dussinger, Para 0008, teaches a porous wick material. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Alahyari with a porous wick as taught by ‘Dussinger in order to provide a type of heat pipe that uses a porous wick for the capillary action.
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2020/0398385 Alahyari et al. (‘Alahyari hereafter), and in view of U.S. 4,602,679 Edelstein et al. (‘Edelstein hereafter), 

Regarding Claim[s] 8, ‘Alahyari discloses all the claim limitations except is silent regarding: wherein an inner surface of the outer shell has a different composition than that of an outer surface of the outer shell.
		However, ‘Edelstein, Abst, A thermal management system using heat pipe principles and incorporating capillary-pumped equipment mounting panels such that a heat transport loop without moving parts is provided. Figs 1 & 2, #14 (plate), shows a different composition layout of the plate where on the inside plate #14 shows channels #26.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Alahyari with a different composition on the inside of the outer shell than the outside as taught by ‘Edelstein in order to provide A network of liquid grooves is provided in the surface of one plate and the channels and most of the plate surface (‘Edelstein, Col. 2, ln 18 – 22). 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 11 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "heat pipe is integrally formed with another component, wherein the other component is formed by depositing, via the filament delivery device, the filament to form a preform for the other component.”
The closest prior art is as cited above (‘Alahyari, ‘Dussinger and ‘Edelstein), 
‘Alahyari, does not teach the heat-pipe and another component being integrally formed by depositing by a filament delivery device.  
 ‘Alahyari, ‘Dussinger and ‘Edelstein do not provide any teaching of integrally forming another component and the heat pipe. Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.
 
Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
10/03/2022